Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on January 4, 2022.
Examiner notes that several of the claims were preliminarily amended (filed also on January 4, 2022), and the preliminarily amended claims have been examined.  
Track One status of the application is noted.  
Claims 1-14 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on January 4, 2022 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 and 6-14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Chin et al. (US 10,043,152, hereinafter “Chin”).

Claim 1.  Chin teaches: A collection support system that uses a plurality of collection terminal devices installed at a plurality of locations to support collection of an article, wherein:
each of the plurality of collection terminal devices includes a reading unit that reads, from a tag in a form of a sticker or a sheet, identification information for identifying the tag (see, e.g., column 15 lines 28-66 teaching that a plurality of cameras, each on different clients 106, can read the tag to identify the tag, noting that as taught in column 4 line 65 to column 5 line 7 the label may be in the form of a sticker or other adhesive), and
on a basis of the identification information read from the tag attached to an article, each of the plurality of collection terminal devices makes a notification of detection of the article to a seller, a manufacturer, a rental operator, or a carrier of the article or the tag corresponding to the identification information (see, e.g., column 6 lines 37-60 teaching determining the owner of the lost item from the tag attached to the item and returning it to the owner, i.e., carrier).

Claim 2.  Chin teaches the limitations of Claim 1.  Chin further teaches: The collection support system according to claim 1, further comprising a collection support device capable of coded communication connection with each of the plurality of collection terminal devices, wherein:
each of the plurality of collection terminal devices includes a communication unit that transmits a detection message of the article including the identification information read by the reading unit to the collection support device (see Figure 1 feature 103 teaching a computer that communicates with clients 106 over network 109 and is used to identify the unique code 173 that is read by client 106), and
the collection support device includes:
a reception unit that receives a detection message from the collection terminal device (see, e.g., column 13 lines 28-37 teaching receiving detection of a lost item found by a finder), and
a transmission unit that transmits a detection notification of the article to the seller, the manufacturer, the rental operator, or the carrier associated with the identification information of the tag included in the detection message (see, e.g., column 6 lines 55-60 teaching notification via, e.g., electronic message such as email message, instant message, text message, etc.; see also column 13 lines 47-52 disclosing substantially the same).

Claim 3.  Chin teaches the limitations of Claim 2.  Chin further teaches: The collection support system according to claim 2, wherein the collection support device stores the association between the identification information of the tag and a business operator to be notified when the article with the tag is detected (see Figure 1 feature 112 teaching data store within computer 103 that stores both user profile data and inventory registry data; see also column 3 lines 34-41).

Claim 4.  Chin teaches the limitations of Claim 2.  Chin further teaches: The collection support system according to claim 2, wherein the transmission unit of the collection support device transmits the detection notification in association with location information indicating a detection place or a storage place associated with the information for identifying the collection terminal device (see column 7 line 65 to column 7 line 5 teaching providing a location of a convenient drop off container or bin).

Claim 6.  Chin teaches the limitations of Claim 1.  Chin further teaches: The collection support system according to Claim 1, wherein:
the tag has an antenna and a storage medium built-in (see column 3 lines 42-50 teaching that the tag may be an RFID, which has an antenna and storage medium built in), and
the reading unit wirelessly reads the identification information of the tag stored in the storage medium via the antenna (see column 3 lines 42-50 teaching that the tag may be an RFID, which has an antenna that communicates with a reader).

Claim 7.  Chin teaches: A collection terminal device comprising:
a reading unit that reads, from a tag in a form of a sticker or a sheet, identification information for identifying the tag (see, e.g., column 15 lines 28-66 teaching that a plurality of cameras, each on different clients 106, can read the tag to identify the tag, noting that as taught in column 4 line 65 to column 5 line 7 the label may be in the form of a sticker or other adhesive),
wherein on a basis of the identification information read by the reading unit from the tag attached to an article, the collection terminal device makes a notification of detection of the article to a seller, a manufacturer, a rental operator, or a carrier of the article or the tag corresponding to the identification information  (see, e.g., column 6 lines 37-60 teaching determining the owner of the lost item from the tag attached to the item and returning it to the owner, i.e., carrier).

Claim 8.  Chin teaches: A collection support device comprising:
a reception unit that receives a detection message including identification information of a sticker-like or sheet-like tag attached to an article (see, e.g., column 15 lines 28-66 teaching that a plurality of cameras, each on different clients 106, can read the tag to identify the tag, noting that as taught in column 4 line 65 to column 5 line 7 the label may be in the form of a sticker or other adhesive); and
a transmission unit that transmits, on a basis of the identification information of the tag included in the detection message, a detection notification of the article to a seller, a manufacturer, a rental operator, or a carrier of the article or the tag corresponding to the identification information (see, e.g., column 6 lines 37-60 teaching determining the owner of the lost item from the tag attached to the item and returning it to the owner, i.e., carrier; see further, e.g., column 6 lines 55-60 teaching notification via, e.g., electronic message such as email message, instant message, text message, etc.; see also column 13 lines 47-52 disclosing substantially the same).

Claim 9.  Chin teaches the limitations of Claim 8.  Chin further teaches: The collection support device according to claim 8, further comprising:
a storage unit that stores tag information (see Figure 1 feature 112 teaching data store within computer 103 that stores both user profile data and inventory registry data; see also column 3 lines 34-41),
wherein the storage unit stores association among business operator identification information for identifying a business operator to which the detection notification is to be transmitted, specification information of the tag in the business operator, and the identification information of the tag see Figure 1 feature 112 teaching data store within computer 103 that stores both user profile data and inventory registry data; see also column 3 lines 34-41).

Claim 10.  Chin teaches: A collection support method for supporting collection of an article, comprising:
reading, by at least one of collection terminal devices installed at a plurality of locations, identification information for identifying a tag in a form of a sticker or a sheet from the tag when the tag is in a reading range (see, e.g., column 15 lines 28-66 teaching that a plurality of cameras, each on different clients 106, can read the tag to identify the tag, noting that as taught in column 4 line 65 to column 5 line 7 the label may be in the form of a sticker or other adhesive); and
making, by the collection support device that receives a detection message from the collection terminal device, a notification of detection of the article to a seller, a manufacturer, a rental operator, or a carrier of the article or the tag corresponding to the identification information on a basis of the identification information (see, e.g., column 6 lines 37-60 teaching determining the owner of the lost item from the tag attached to the item and returning it to the owner, i.e., carrier; see further, e.g., column 6 lines 55-60 teaching notification via, e.g., electronic message such as email message, instant message, text message, etc.; see also column 13 lines 47-52 disclosing substantially the same).

Claim 11.  The collection support method according to claim 10, wherein:
a management server of the seller or the rental operator accepts a purchase or rental request for the tag (see, e.g., column 5 line 51 to column 6 line 16 teaching that the server of the seller accepts a purchase of the item with the tag to be placed on it, noting further that items can be leased rather than purchased),
association between user identification information of a client or an owner of an article with the tag and information for specifying the tag is stored (see, e.g., column 6 lines 17-36 teaching an association between the user identification of a client/owner and the tag; see also Figure 1 feature 112 teaching data store within computer 103 that stores both user profile data and inventory registry data; see also column 3 lines 34-41), and
when detection of the article including the information for specifying the tag is notified, the detection is notified to a user from the seller, the manufacturer, the rental operator, or the carrier on a basis of the user identification information corresponding to the specification information of the tag (see, e.g., column 6 lines 55-60 teaching notification via, e.g., electronic message such as email message, instant message, text message, etc.; see also column 13 lines 47-52 disclosing substantially the same).

Claim 12.  Chin teaches the limitations of Claim 10.  Chin further teaches: The collection support method according to claim 10, wherein the management server accepts an output request for an image, a color, a character, or a pattern to the tag when accepting the purchase or rental request for the tag (see column 5 lines 51-67 teaching that a user can request from the management server a particular symbol, color, or pattern for the unique identification code tag when accepting purchase of the tag).

Claim 13.  Chin teaches the limitations of Claim 11.  Chin further teaches: The collection support method according to claim 11, wherein the management server accepts an output request for an image, a color, a character, or a pattern to the tag when accepting the purchase or rental request for the tag (see column 5 lines 51-67 teaching that a user can request from the management server a particular symbol, color, or pattern for the unique identification code tag when accepting purchase of the tag).

Claim 14.  Chin teaches the limitations of Claim 8.  Chin further teaches: The collection support system according to claim 3, wherein the transmission unit of the collection support device transmits the detection notification in association with location information indicating a detection place or a storage place associated with the information for identifying the collection terminal device (see column 7 line 65 to column 7 line 5 teaching providing a location of a convenient drop off container or bin for storage of the item).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Chin in view of Weinschenk (US 2004/0103031).

Claim 5.  Chin teaches the limitations of Claim 1.  Chin fails to further teach: The collection support system according to claim 1, wherein the collection terminal device is mounted with an uninterruptible power system or is connected to the uninterruptible power system.  Nevertheless, it is taught in analogous prior art to mount an uninterruptible power supply to a collection terminal device.  Weinschenk, for example, teaches such a feature (see ¶ 17 teaching that the system incorporates a UPS for a kiosk to find a product location as taught in, e.g., Figure 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing an uninterruptible power supply (as disclosed by Weinschenk) to the known method and system of tagging items so that they can be retrieved if lost (as disclosed by Chin).  One of ordinary skill in the art would have been motivated to apply the known technique of providing an uninterruptible power supply because it would enable the device to always have power and thus be usable even in case of a power disruption.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing an uninterruptible power supply (as disclosed by Weinschenk) to the known method and system of tagging items so that they can be retrieved if lost (as disclosed by Chin), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of providing an uninterruptible power supply to the known method and system of tagging items so that they can be retrieved if lost, because predictably an uninterruptible power supply merely provides uninterruptible power to the device of Chin, but the operation of Chin is not affected in any way).  See also MPEP § 2143(I)(D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Penny et al., US 2012/0267430.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627